Citation Nr: 0304625	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claim of service 
connection for the cause of the veteran's death.  
REMAND

A review of the record fails to show any notice was provided 
to the appellant regarding the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

As the veteran has not been provided with the revised duty to 
assist and enhanced duty to notify provisions of VCAA and the 
law and regulations implementing this legislation, this case 
must be remanded in order to ensure due process of law.  Id.; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the claims folder does not include 
the veteran's service medical records or the terminal 
hospital records.  Accordingly, the RO should  make another 
attempt to obtain the veteran's service medical records, 
obtain the veteran's terminal hospital records, and contact 
the appellant to determine if there is any other additional 
evidence that is relevant to this appeal.   

In order the ensure due process of law, the RO must assist 
the appellant with the development of her claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Accordingly, this case 
is remanded to the RO for the following action:

1.  The RO should contact the Service 
department and the National Personnel 
Records Center in another attempt to 
obtain the veteran's service medical 
records.  

2.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated the deceased veteran for an 
ulcer, chronic obstructive pulmonary 
disease, a psychiatric disorder or 
alcoholism since service.  

The RO should also specifically ask for 
authorization to obtain the veteran's 
terminal hospital records; the 
certificate of death indicates the 
veteran died on July [redacted] 2001 at Hill 
Country Memorial Hospital, 327 N. 16, 
Junction, Texas 76849.  After securing 
the necessary releases, the RO should 
obtain the veteran's terminal 
hospitalization records and any other 
records identified by the appellant that 
are not already in the claims folder.    

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107, are fully complied 
with and satisfied.  



After all of the above development has been completed, the RO 
should readjudicate the appellant's claim.  If the benefit 
sought is not granted, the appellant should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant unless 
or until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





